Examiner’s Statement of Reasons for Allowance

The Office Action mailed on November 17, 2020 objected to Figs. 1 and 23.  The drawings filed on January 7, 2021 are accepted.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814